DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
As an initial matter, the Examiner notes Applicant has afforded a special definition to two terms in Claim 1, namely “treating” and “preventing”.
The term “treating” is defined in par. [0114] of the specification as “…an intervention in a subject for the purpose of reducing a pathophysiology or one or more of the symptoms of an active chronic inflammatory condition”.
The term “preventing” is defined in par. [0112] of the specification as “…an intervention in a subject for the purpose of reducing the subject’s risk of developing a chronic inflammatory condition or reducing the risk of the subject having a relapse of an active chronic inflammatory condition.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following is an examination of the claims in light of the undue experimentation factors set forth by In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07 and also found in MPEP §2164.01(a).
Regarding factor A) the breadth of the claims, Claim 1 requires “treating or preventing arthritis in a human subject” by “providing to the human subject a therapeutically effective electrical stimulation of the anterior central abdominal vagus nerve or the posterior central abdominal vagus nerve…through two or more…implanted electrodes at a site below the cardiac branches and above the hepatic-celiac branches of the nerve…whereby arthritis is prevented or treated in the human subject.”
In light of the special definitions afforded to the terms “treating” and “preventing” in the Claim interpretation section above, the claim encompasses targeting either the anterior central abdominal vagus nerve or the posterior central abdominal vagus in an abdominal region of a human patient (below the cardiac branches and above the hepatic-celiac branches of the nerve) resulting in the reduction of a pathophysiology or one or more of the symptoms of arthritis (treating) or resulting in the reduction of the subject’s risk of developing arthritis or having a relapse of arthritis (preventing).
With respect to C) the state of the prior art, the Examiner notes that creating anti-inflammatory responses in general by stimulating the vagus nerve is well-known, as evidenced by Huston et al. (2009/0143831). Particularly, Huston discloses the vagus nerve is a known component of the cholinergic anti-inflammatory pathway (par. [0010]) and that precise stimulation to the vagus nerve must be applied to regulate the cholinergic anti-inflammatory pathway while avoiding disrupting or otherwise undesirably modifying other functions regulated by the vagus nerve such as the heart, larynx, diaphragm, etc. (par. [0010-0011]).
Additionally, Paschricha et al. (2011/0015695) discloses reducing inflammation in visceral organs by stimulating descending efferents of the vagus nerve that innervate the organ (Abstract; par. [0079]). In other words, Paschricha indicates you can create anti-inflammatory responses in organs in close proximity to the vagus nerve stimulation site (see also par. [0075]). The preferred embodiment encompasses stimulating the vagus nerve in the abdominal area to treat pancreatitis (see par. [0115-0119]).
Furthermore, Kornet et al. (8,504,161) discloses modulating the vagus nerve to reduce inflammation in general by producing an anti-inflammatory response (Abstract; col. 8, lines 14-67).
Applicant also provides a discussion of what vagus nerve stimulation is typically used for in the current state for the art, namely, par. [0039] of the specification states,
“Vagus nerve stimulation has traditionally been used in the treatment of refractive epilepsy and depression. In order to carry out such treatment, typically, a stimulating device is surgically implanted under the skin of the chest, and a wire is threaded under the skin connecting the device to the left cervical branch of the vagus nerve. The right cervical branch of the vagus nerve is generally not stimulated unless therapy is specifically directed to treatment of heart failure, as this branch of the vagus nerve carries fibres that innervate the pacemaker nodes of the heart. The device sends electrical signals along afferent and efferent fibres of the vagus nerve. Afferent stimulation is relayed through the brainstem, which then sends signals to other areas in the brain, as well as back into the peripheral nervous system. More recently, vagus nerve stimulation, acting through both afferent and efferent pathways has been proposed as a potentially promising approach for the treatment of chronic inflammatory conditions such as Crohn’s disease or ulcerative colitis (reviewed in Bonaz et a/ 2017, J Intern Med, 282(1):46-63). However, to date vagus nerve stimulation regimens for treatment of IBD have been based on those adopted for treatment of other conditions such as epilepsy, which are not particularly well suited for treatment of IBD and entail off-target stimulation associated with a number of side effects including, voice changes, hoarseness, throat pain, cough, headaches, chest pain, breathing problems, and difficulty swallowing.”

In summary, the state of the prior art clearly sets forth generating anti-inflammatory responses in general by stimulating the vagus nerve and also reducing inflammation in organs near the stimulation site but does not address or disclose targeting either the anterior central abdominal vagus nerve or the posterior central abdominal vagus in an abdominal region of a human patient (below the cardiac branches and above the hepatic-celiac branches of the nerve) resulting in the reduction of a pathophysiology or one or more of the symptoms of arthritis (treating) or resulting in the reduction of the subject’s risk of developing arthritis or having a relapse of arthritis (preventing). There is a clear knowledge gap between the stimulation of the vagus nerve in the abdomen to reduce organ inflammation such as in the pancreas or GI tract and producing a treatment or prevention of arthritis in areas remote from the stimulation site as claimed.
Regarding (E) the level of predictability, the Examiner notes the human nervous system is a highly complex system consisting of billions of neurons working in concert to regulate the systems of the human body. Their complete interaction is not well-understood and thus the effects stemming from the application of external stimuli is not well-understood or predictable. As noted in Applicant’s specification in par. [0005], 
“However, to date this method is associated with a number of off-target side effects including changes in heart rate, changes in breathing, voice alterations, and coughing due to neuromodulation of the heart, lungs, and larynx by the vagus nerve. Thus, there is an ongoing need for new treatments for IBD that are therapeutically effective, cost-effective, and minimise potential side effects.”
	Husten also discloses that due to the complex interrelation of the vagus nerve and various systemic responses in the body,  specific and precise application of stimulation will be needed to avoid disrupting or otherwise undesirably modifying these various systemic responses (par. [0010]).
Additionally, Applicant further comments in par. [0109] on the belief of what stimulation “could” produce or is “believed” to produce in theory but is not necessarily certain, which further supports the lack of predictability in the art:
“While not wishing to be bound by theory, it is believed that stimulation of the vagus nerve reduces both the local enteric TNF alpha levels (via cholinergic efferent production of acetylcholine) and systemic levels (via actions to the spleen) associated with IBD and other chronic inflammatory conditions thereby leading to a therapeutic or prophylactic effect on a chronic inflammatory condition such as an IBD. In addition, stimulation of the anterior or posterior CAV nerve also stimulates afferent input into hypothalamic regions, which is believed to exert anti-inflammatory and immunosuppressive affects via systemic glucocorticoid release.”

With respect to (F) the amount of direction provided by the inventor, the Examiner notes Applicant provides a wide range of conditions in par. [0123-0124] that could potentially be treated and a wide range of parameters that can be used (par. [0130-0137]) but does not attribute any specific parameters or parameter ranges for any one condition in general. As noted previously in (C) the state of the prior art and (E) the level of predictability in the art, the parameters for specific effects must be precisely chosen to avoid unintended effects and/or potential harm to the patient. For instance, therapy parameters must be chosen to achieve the desired effect without causing harm to the patient’s heart, lungs, diaphragm etc. Additionally, it is not clear from Applicant’s specification if the parameter ranges disclosed are purported to achieve all of the positive effects of treating or preventing the wide ranges of diseases (IBD, Crohn’s, arthritis, pancreatitis, etc.) or if certain ranges/subsets of the parameters ranges must be used to achieve each specific effect, wherein one set of stimulation parameters is different from another. It would not appear from the cited art and Applicant’s own disclosure that any stimulation parameters chosen within the disclosed ranges would provide all of the claimed treatment and/or prevention effects. Applicant does not provide any guidance on how to tailor or select the stimulation parameters to individually target each of the disclosed conditions, arthritis in particular. As noted previously, there appears to be a gap in the knowledge base regarding how vagus stimulation is typically applied versus the particular application of vagus stimulation presently claimed. Applicant has not provided sufficient direction in the specification to bridge this knowledge gap.
With respect to (G) the existence of working examples, Applicant provides six examples applied to various animals. Examples 1 and 2 discuss the application of stimulation to sheep and the observed C-fibre response as a result of this stimulation. Applicant concludes in par. [0167] :
“The electrically-evoked slower conduction fibres had an average conduction of 1.4 m/s. This is in the same range as C-fibre conduction, suggesting that it is likely the slow conduction fibres evoked by the vagus nerve array and recorded at a site 10 mm from the site of stimulation are indeed C-fibres, and that stimulation levels were supra-threshold throughout the duration of the study. As it is believed that the anti-inflammatory mechanism of action for alleviating inflammatory diseases (e.g. IBD) is via the activation of C-fibres, the ability of the present embodiment to record evoked neural potentials that were likely to be C- fibres may be beneficial, e.g. for treating IBD or otherwise.”
	
	These examples do not discuss or provide evidence for the treatment or prevention of arthritis as required by the claims. At best they disclose an anti-inflammatory response can be triggered but no definitive effect on arthritis is mentioned.
	Examples 3-6 pertain to the application of stimulation to various populations of rats. The results of each example point to some form of anti-inflammatory response but do not provide evidence of the treatment or prevention of arthritis as claimed.
	Additionally, the Examiner notes that animal studies are not necessarily accurate predictors of human response as set forth by Bracken et al. “Why animal studies are often poor predictors of human reactions to exposure”.
	In summary, the working examples provide indications that anti-inflammatory responses can be obtained in sheep and rats but does not provide any support for the treatment or prevention of arthritis in human subjects as claimed.
Lastly, given the state of the prior art, the lack of predictability in the art, the lack of direction provided by the inventor and the lack of working examples of treating or preventing arthritis in human subject, the Examiner contends (H) the quantity of experimentation needed to make or use the invention would be undue. Taking conventional uses of vagal stimulation as discussed in the (C) state of the prior art section above and attempting to affect arthritis in humans (which Applicant indicates is a non-conventional use of the typical vagal stimulation regimens, see par. [0039] of the specification) would involve large amounts of trial-and-error to discover stimulation regimens that had not previously been known to cause the claimed effect. The effort in trying to minimize undesirous effects on every system controlled by the vague nerve would be a vast undertaking in-and-of itself not to mention while also simultaneously trying to treat a condition such as arthritis, which presents in locations far-removed from the stimulation site itself. As discussed previously in (C) the state of the prior art, anti-inflammatory effects in locations local to the stimulation site are known but this is vastly different than causing anti-arthritic effects in locations far removed from the stimulation site.
In view of the discussion of the cited undue experimentation factors above, the Examiner contends the claims as currently presented are not enabled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792